Case 1:20-mc-00199-JGK-OTW Document 3-54 Filed 04/24/20 Page 1 of 2




            Exhibit BBB
                                                                                                Case 1:20-mc-00199-JGK-OTW Document 3-54 Filed 04/24/20 Page 2 of 2


BSG Real Estate Ltd

        31-Dec-15

                                                                                                      Balda Foundation
                                                                                                            (FL)




                                                                                                     Nysco Management
                                                                                                         Corp (BVI)




                                                                                                      BSG Real Estate
                                                                                                         Ltd (GY)




                                                                                                                                                                                                                                                                                   BSG Real Estate
                                           Youngville       Five Mounts Real                                              BSG Real Estate                                                Loan Note           Loan Note           Loan Note       Loan Note        Loan Note
 Brunel Group Inc                                                               Dawley Real Estate    FMP Global Corp                          FMP (Setai) Ltd         Loan Note                                                                                                     Investments        FMP Limited
                                         Enterprises Ltd   Estate Investments                                              (Netherlands)                                              Chatsworth Asset        Highline          West Brook      Church Asset   Chrystie St Asset
      (BVI)                                                                         Inc (BVI)             (BVI)                                    (GY)            Bryant Park   NY                                                                                                Coöperatief U.A       (Gibraltar)
                                             (BVI)              Sarl (Lux)                                                Coöperatief U.A.                                                  NY           Development   NY   Portfolio      NY       NY                NY
                                                                                                                                                                                                                                                                                         (NL)




                                                              Five Mounts                                                                       AFZ 40 Broad
                      E-Commerce Trust                                                                BSG RE German       BSG RE German
                                                           Properties Europe                                                                 Street LP    (Del,                                                                                                                                      FMP Italy Sarl (Lux)
                          (Canada)                                                                    Real Estate B.V.      Retail B.V.
                                                                BV (NL)                                                                             USA)




                                                                                                     5.1%


                                                                                                         Kaufhaus                               HFZ 40 Broad
                      9107-6661 Quebec                                                                                                                                                                                                                                                               Lastra Holdings BV
                                                                                                     Immobilien Holding                      Street Holdings LLC
                         Inc (Canada)                                                                                                                                                                                                                                                                       (NL)
                                                                                                      B Sarl      Lux                            (Del, USA)




                                                                                                                                                                                                                                                                                                         FMP Italy
                                                                                                                                             HFZ 40 Broad Mezz
                                                                                                                                                                                                                                                                                                       (Tolmezzo) Srl
                                                                                                                                               LLC (Del, USA)
                                                                                                                                                                                                                                                                                                         (Italy) - i.l.




                                                                                                                                                HFZ 40 Broad
                                                                                                                                               Street LLC (del,
                                                                                                                                                    USA)




                                                                                                                                             Loan Note       40
                                                                                                                                                Broad St, NY
